Citation Nr: 1737838	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-28 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for left inguinal hernia, status post herniorrhaphy.

2.  Entitlement to service connection for lumbosacral strain, to include as secondary to service connected inguinal hernia.

3.  Entitlement to service connection for right leg sciatica, to include as secondary to service connected inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2016 the Veteran presented testimony at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of each hearing is of record.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

A.  Increased Rating - Left Inguinal Hernia

During the Board hearing the Veteran testified that his left hernia disability had increased in severity.  The Veteran detailed his symptoms of increased pain and explained that he believed his hernia was recurrent due to having similar pain before and symptoms have increased in severity since his last VA examination.

In light of the Veteran's statements identifying increasing symptoms related to his left inguinal hernia disability, another examination is required to evaluate his current disability.  Thus, to ensure that the record reflects the current extent of the disability, an examination, with findings responsive to the pertinent rating criteria, is needed.  Therefore, the Veteran should be scheduled for updated VA examination of his hernia disability on remand.  Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the evidence reflects that a disability has increased in severity since the time of the last VA examination).

B.  Service Connection - Lumbosacral Strain and Right Leg Sciatica

The Veteran testified that he injured his back in service while stationed in Germany when he fell while walking on ice.  He reported that he did not go to sick call for this injury because he only reported to sick call if it was necessary.  He also claims that his back pain and right leg pain is secondary to his service-connected inguinal hernia.

In this regard, the AOJ scheduled a VA examination to obtain a medical opinion on the etiology of inguinal hernia, back, and right leg conditions, to include whether any back or right leg condition is secondary to the Veteran's inguinal hernia disability.  

In May 2011 the Veteran was afforded VA examination to determine the etiology of inguinal hernia, back, and right leg conditions.  The May 2011 VA examiner diagnosed bilateral inguinal hernia, lumbosacral strain, and bilateral sciatica of the legs.  The examiner opined that the "Veteran has classic sciatic symptoms of pain running down the back of the leg in conjunction with low back pain.  Hernias do not cause pain running down the back of the leg."  In so finding the examiner opined that the Veteran's leg pains are secondary to his back condition, and they are not caused by or a result of his bilateral hernia disability.  The examiner did not provide an opinion as to the etiology of the diagnosed lumbosacral strain or whether or not the Veteran's diagnosed lumbosacral strain was caused or aggravated by the Veteran's service-connected inguinal hernia disability.

With respect to the Veteran's claim for service connection for right leg sciatica, the examiner opined that leg pain is related to the Veteran's low back pain.  As this issue is inextricably intertwined with the back claim on appeal, a remand of that issue is warranted as well.  See Parker v. Brown, 7 Vet. App. 116, 118-19 (1994) (stating that two issues are inextricably intertwined when they are so closely tied together where development of one could have a "significant impact" on the other).

Accordingly, the case is REMANDED for the following action:

1.  Ensure the Veteran is scheduled for a VA examination in connection with his claim for increased rating for left inguinal hernia and his claims of entitlement to service connection for lumbosacral strain.  The contents of the entire claims file, to include a complete copy of this Remand, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate the inguinal hernia disability should be reported in detail.  

The examiner must address the following:  

(a)  Whether there has been recurrence of the inguinal hernia at any time since January 2016.  

(b)  Note if the Veteran has postoperative recurrent inguinal hernia, which is readily reducible, and well supported by truss or belt; a small inguinal hernia, which is postoperative recurrent, or is unoperated irremediable, and not well supported by truss, or not readily reducible; or a large inguinal hernia, which is postoperative recurrent, that is not well-supported under ordinary conditions and not readily reducible, when considered inoperable. 

(c)  Additionally, the examiner should provide a description of the scar, including the size and location.  Furthermore, the examiner should discuss whether the scar is painful or unstable and whether it causes any limitation of the affected part.  

(d)  Provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or greater), that Veteran's diagnosed lumbosacral strain had its clinical onset during service or is related to any in-service disease, event, or injury.  

(e)  Provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's diagnosed lumbosacral strain was (i) caused by his left inguinal hernia, and (ii) if not caused by the left inguinal hernia then has his diagnosed lumbosacral strain been chronically worsened by the left inguinal hernia.  

The examiner must include a complete rationale to support any opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  Thereafter, readjudicate the claims that are the subject of this Remand.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


